759 N.W.2d 396 (2009)
NATIONWIDE MUTUAL FIRE INSURANCE CO., Plaintiff-Appellee,
v.
David KERSH, Defendant-Appellant.
Docket No. 137612. COA No. 284903.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the motion for disqualification is DENIED. The application for leave to appeal the July 10, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented *397 should be reviewed by this Court. The motion for miscellaneous relief is DENIED.